

Exhibit 10.1


As Adopted August 11, 2020


TEMPUR SEALY INTERNATIONAL, INC.
2020 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


EFFECTIVE AUGUST 11, 2020


1.Purpose; Effective Date; Sub-Plan; Definitions.
a.Purpose. The purpose of the Tempur Sealy International, Inc. 2020 Non-Employee
Director Compensation Plan (the “Plan”) is to promote the interests of Tempur
Sealy International, Inc. (the “Company”) and its stockholders by strengthening
the Company’s ability to attract, motivate and retain directors of experience
and ability, and to encourage the highest level of director performance by
providing directors with (i) a proprietary interest in the Company’s financial
success and growth through the ability to elect to receive compensation in
shares of Company’s common stock, $0.01 par value per share (“Common Stock”) and
(ii) the ability to defer compensation.
b.Effective Date. This Plan is effective as of August 11, 2020 (the “Effective
Date”).
c.Relationship to 2013 Equity Incentive Plan. From the Effective Date, this Plan
is maintained under the Company’s 2013 Equity Incentive Plan, as amended from
time to time (the “2013 EIP”), and any shares of Common Stock to be delivered
pursuant to this Plan shall be issued under the 2013 EIP.
d.Definitions. Capitalized terms used but not defined herein shall have the
meaning assigned under the 2013 EIP. As used in this Plan, the following terms
shall have the following meanings:
i. “Award Agreement” shall mean an award agreement under the 2013 EIP in
substantially the form attached hereto as Exhibit A, or such other form approved
from time to time by the Committee.
ii. “Board” shall mean the Board of Directors of the Company.
iii. “Board Year” shall mean the term of service for a member of the Board
commencing upon election or re-election at the Company’s Annual Meeting of
Stockholders or upon appointment of a Director during a calendar year, and
ending at the next Annual Meeting of Stockholders.
iv. “Committee” shall mean the Compensation Committee of the Board.
1

--------------------------------------------------------------------------------



v. “Director” shall mean a non-employee member of the Board.
vi. “Election Form” shall mean the election form in substantially the form
attached hereto as Exhibit B, or such other form approved from time to time by
the Committee.
vii. “Participant” shall mean any Director.
viii. “RSUs” shall mean restricted stock units.
ix. “Separation from Service” shall mean a Participant’s death, retirement or
other termination of association with the Company; provided that such separation
constitutes a separation from service for purposes of Section 409A of the Code.
2.Eligibility. Only Directors shall be eligible to participate in this Plan.
3.Terms and Conditions of Restricted Stock Units. Each RSU granted to a Director
for service for an upcoming Board Year or, for a Director appointed during a
calendar year, for the balance of the then current Board Year is subject to
vesting as set forth in the applicable Award Agreement. Upon vesting, a Director
shall be issued the shares of Common Stock to which the Director is entitled,
unless the Director has elected to defer receipt as permitted herein.
4.Deferral Election. No later than December 31st of the year prior to the
applicable grant date of any RSUs, a Director may irrevocably elect, in
accordance with procedures established by the Committee, that all of the shares
of Common Stock issuable to the Director upon the vesting of such RSUs shall not
be distributed on the vesting date but shall be deferred until the date of the
Director’s Separation from Service. Election Forms shall not carry over from
year to year.
5.Special Rule for Initial Elections. Any Director who first becomes a Director
after the Effective Date may make an initial election under Section 4 with
respect to (i) RSUs payable for the Board Year in which he or she becomes a
Director and (ii) RSUs payable for a Board Year that begins on or after, but in
the same calendar year, as the date he or she becomes a Director. These
elections may be made within thirty (30) days after becoming a Director.
However, no election under Section 4 shall be allowed under these timing rules
if the Director has been eligible to participate in any other nonqualified
deferred compensation plan of the Company or any entity treated as a single
employer with the Company under Sections 414(b) or (c) of the Code other than as
an employee, which other nonqualified deferred compensation plan is an account
balance plan allowing the deferral of compensation at the election of the
Director (each, an “Aggregated Plan”). An Aggregated Plan shall not be taken
into account for purposes of this Section 5 after the Director ceased to be
eligible to defer compensation thereunder (other than through the accrual of
earnings), provided either (i) all amounts due the Director under the Aggregated
Plan have been paid to him or her, or (ii) he or she has not been eligible to
defer compensation thereunder (other than through the accrual of earnings) for a
period of at least twenty-four (24) months.
2

--------------------------------------------------------------------------------



6.Accounts.
a.Accounts. The Company shall establish on its books an account (an “Account”)
for each Participant, denominated in RSUs, each representing a conditional right
to a share of Common Stock. RSUs granted under an Award Agreement shall be
credited to the Participant’s Account based on the number of shares of Common
Stock specified in the Award Agreement.
b.Vesting of RSUs. RSUs credited to a Participant’s Account shall remain subject
to a Risk of Forfeiture in accordance with the terms and conditions of the
applicable Award Agreement as well as the provisions of Section 11 below
(including any provision for accelerated vesting on certain changes of control
pursuant to Section 9 of the 2013 EIP). Notwithstanding any provision of this
Plan to the contrary, no Participant or other person shall have any right or
claim under this Plan with respect to a RSU credited to the Participant’s
Account but forfeited in accordance with the terms and conditions of the
applicable Award Agreement.
c.Effect of Corporate Transaction on Stock Accounts. If at any time subsequent
to the Effective Date, the outstanding shares of Common Stock (or any other
securities covered by this Plan by reason of the prior application of this
Section) are adjusted, modified, increased, decreased, or exchanged for a
different number or kind of shares, securities or other property (including
cash), as a result of a merger or consolidation, reorganization,
recapitalization, reclassification, or stock dividend, stock split, or reverse
stock split, an appropriate and proportionate adjustment will be made in
accordance with Section 8 of the 2013 EIP in the number RSUs credited to
Accounts under this Plan.
d.Statement of Account. At the end of each Board Year, and at such other date or
dates during a year as the Company may determine, the Company shall issue or
shall cause to be issued to each Participant a statement setting forth the
balance of the Participant’s Account under this Plan.
7.Payment of Deferred RSUs.
a.In General. Subject to the balance of Section 7, distributions of a
Participant’s Account of deferred RSUs under this Plan shall be made upon
Separation from Service, as provided in Section 4.
b.Timing of Distribution to Satisfy Applicable Law. The Committee or Board may
delay any distribution from an Account if it reasonably anticipates that the
making of the distribution will violate federal securities laws or other
applicable laws until the earliest date that the Committee or Board reasonably
anticipates that the making of such distribution will not cause such a
violation. If advisable to avoid exposing a Participant to a claim for recovery
of short swing profits under Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), prior to the payment of the amount
reflected in the Participant’s Account, such payment must be approved in advance
by the Board or a committee comprised solely of “non-employee directors” as
defined in Rule 16(b)-3(b)(3) under the Exchange Act.
3

--------------------------------------------------------------------------------



c.Form of Payments. Distribution of deferred RSUs shall be made in the form of
whole shares of Common Stock equal to the number of RSUs credited to the
Participant’s Account as of the relevant date. Each Participant or beneficiary
agrees that prior to any distribution under this Plan, he or she will make such
representations and execute such documents as are deemed by the Committee or
Board to be necessary to comply with applicable laws.
8.Designation of Beneficiaries; Death. Each Participant shall have the right, at
any time, to designate any person or persons as the Participant’s beneficiary or
beneficiaries (both primary as well as secondary) to whom shares in respect of
RSUs under this Plan shall be delivered in the event of the Participant’s death
prior to complete distribution of the benefits due under this Plan. Each
beneficiary designation shall be in written form prescribed by the Company and
will be effective only if filed with the Company during the Participant’s
lifetime. Such designation may be changed by the Participant at any time without
the consent of a beneficiary. If no designated beneficiary survives the
Participant, the balance of the Participant’s shares in respect of vested RSUs
shall be delivered to the Participant’s surviving spouse or, if no spouse
survives, to the Participant’s estate. Upon the death of a Participant, any
shares in respect of RSUs shall be delivered, within forty-five (45) days after
the Participant’s death, in a single distribution.
9.Administration.
a.Committee Duties. This Plan shall be administered by the Committee, which
shall have all of the authority expressly granted to the Committee and the
Company under this Plan; provided, however, that at any time and on any one or
more occasions the Board may itself exercise any of the powers and
responsibilities assigned to the Committee under this Plan and when so acting
shall have the benefit of all of the provisions of this Plan pertaining to the
Committee’s exercise of its authority hereunder. The Committee shall have
responsibility for the general administration of this Plan and for carrying out
its intent and provisions. The Committee shall have plenary authority in its
discretion to interpret this Plan; to prescribe, amend and rescind rules and
regulations relating to it; to determine the terms of the Election Forms and
Award Agreements executed and delivered under this Plan, including such terms
and provisions as shall be requisite in the judgment of the Committee to conform
to any change in any law or regulation applicable thereto; and have such powers
and duties as may be necessary to discharge its responsibilities. The Committee
may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel, who may be counsel to the Company.
b.Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of this Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in this Plan.
4

--------------------------------------------------------------------------------



10.Amendment and Termination of this Plan.
a.Amendment. The Committee may at any time amend this Plan in whole or in part
subject to any restrictions on modifications or amendments as provided in the
2013 EIP; provided, however, that no amendment shall affect the terms of any
previously deferred RSUs or the terms of any irrevocable Election Form or Award
Agreement of any Participant.
b.Termination. The Committee or Board may at any time terminate this Plan,
provided the termination does not occur proximate to a downturn in the financial
health of the Company and there are then being terminated nonqualified deferred
compensation plans which would be Aggregated Plans if the same non-employee
individual were eligible to participate in this Plan and all such plans. In the
event of a termination of this Plan under this Section 10(b), this Plan shall
continue to operate for a period selected by the Board or Committee of at least
twelve (12) months from the date the Board or Committee takes irrevocable action
to terminate this Plan and this Plan shall continue to pay benefits otherwise
payable under the terms of this Plan absent termination of this Plan. On a date
selected by the Board or Committee that is more than twelve (12) months from the
date the Board or Committee took irrevocable action to terminate this Plan, this
Plan shall cease to operate and the Company shall determine the balance of each
Participant’s Account as of the close of business on such date and the Company
shall pay out such Account balances to the Participants in a single distribution
as soon as practicable after such date, but in no event shall such distribution
be made later than twenty-four (24) months after the date the Board or Committee
took action to terminate this Plan. In the event of termination of this Plan
under this Section 10(b), the Company shall not establish another nonqualified
deferred compensation plan providing elective deferrals on the part of Directors
if the same non-employee individual were eligible to participate in this Plan
and such plan is within three (3) years of the Board or Committee taking
irrevocable action to terminate this Plan.
c.Termination on Change in Control. The Committee or Board may also terminate
this Plan by irrevocable action at any time within thirty (30) days prior to or
within twelve (12) months following a “change of control” (as defined for
purposes of Section 409A of the Code), provided there are then being terminated
all Aggregated Plans as to any Participant affected by the change of control. In
the event of a termination of this Plan under this Section 10(c), on a date
selected by the Board or Committee that is no more than twelve (12) months from
the date the Board or Committee took action to terminate this Plan, this Plan
shall cease to operate, the Company shall determine the balance of each
Participant’s Account as of the close of business on such date and the Company
shall pay out such Account balances to the Participants in a single distribution
as soon as practicable after such date, but in no event later than twelve (12)
months after the date the Board or Committee took action to terminate this Plan.
11.Certain Remedies.
a.If at any time within two (2) years after termination of a Participant’s
association with the Company and its Affiliates any of the following occur:
i.    the Participant unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its Board, or its Affiliates;
5

--------------------------------------------------------------------------------



ii.    the Participant accepts employment or a consulting or advisory engagement
with any Competitive Enterprise (as defined in Section 11(c)) of the Company or
its Affiliates or the Participant otherwise engages in competition with the
Company or its Affiliates;
iii.    the Participant acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Participant’s new employer to recruit or employ an employee of the Company or
any Affiliate without the Company’s written consent;
iv.    the Participant fails to protect and safeguard while in his or her
possession or control, or surrender to the Company upon termination of the
Participant’s association with the Company or any Affiliate or such earlier time
or times as the Company or its Board or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Participant;
v.    the Participant solicits or encourages any person or enterprise with which
the Participant has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them; or
vi.    the Participant breaches any confidentiality obligations the Participant
has to the Company or an Affiliate, the Participant fails to comply with the
policies and procedures of the Company or its Affiliates for protecting
confidential information, the Participant uses confidential information of the
Company or its Affiliates for his or her own benefit or gain, or the Participant
discloses or otherwise misuses confidential information or materials of the
Company or its Affiliates (except as required by applicable law); then    
1.All of the RSUs credited to the Participant’s Account shall terminate and be
cancelled effective as of the date on which the Participant entered into such
activity, unless terminated or cancelled sooner by operation of another term or
condition of this Plan or the 2013 EIP;
2.any Stock acquired and held by the Participant pursuant to this Plan during
the Applicable Period (as defined below) may be repurchased by the Company at a
purchase price of $0.01 per share; and
3.any gain realized by the Participant from the sale of Stock acquired pursuant
to this Plan during the Applicable Period shall be paid by the Participant to
the Company.
b.The term “Applicable Period” shall mean the period commencing on the later of
the date of an Award Agreement or the date which is one year prior to the
Participant’s termination of association with the Company or any Affiliate and
ending two years from the Participant’s termination of association with the
Company or any Affiliate.
6

--------------------------------------------------------------------------------



c.The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Participant. At any time the Participant
may request in writing that the Company make a determination whether a
particular enterprise is a Competitive Enterprise. Such determination will be
made within fourteen (14) days after the receipt of sufficient information from
the Participant about the enterprise, and the determination will be valid for a
period of ninety (90) days from the date of determination.
12.Right of Set Off. The Company may deduct from any amounts the Company or any
Affiliate owes the Participant from time to time, any amounts the Participant
owes the Company under Section 11 above, provided that this set-off right may
not be applied against wages, salary or other amounts payable to the Participant
to the extent that the exercise of such set-off right would violate any
applicable law. If the Company does not recover by means of set-off the full
amount the Participant owes the Company, calculated as set forth above, the
Participant agrees to pay immediately the unpaid balance to the Company upon the
Company’s demand.
13.Nature of Remedies.
a.The remedies set forth in Sections 11 and 12 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
b.The Company shall be entitled to place a legend on any certificate evidencing
any Stock acquired upon this Plan referring to the repurchase right set forth in
Section 11(a) above. The Company shall also be entitled to issue stop transfer
instructions to the Company’s stock transfer agent in the event the Company
believes that any event referred to in Section 11(a) has occurred or is
reasonably likely to occur.
14.Compliance with Laws.
a.Government Regulations. This Plan, and the election of the deferral of RSUs
thereunder, and the obligation of the Company to issue, sell and deliver shares,
as applicable, under the 2013 EIP, shall be subject to all applicable laws,
rules and regulations.
b.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan comply with the provisions of Section 409A of the Code.
This Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Plan to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Section 409A of the
Code (which amendment may be retroactive to the extent permitted by Section 409A
of the Code and may be made by the Board without the consent of the Participants
in this Plan). Notwithstanding the foregoing, no particular tax result for a
Participant with respect to any income recognized by the Participant in
connection with this Plan
7

--------------------------------------------------------------------------------



is guaranteed under this Plan, and the Participant shall be responsible for any
taxes imposed on the Participant in connection with this Plan.
15.Miscellaneous.
a.No Interest in Assets. The Accounts shall be established solely for the
purpose of determining the number of RSUs owed to Participants or beneficiaries
under this Plan. Participants and their beneficiaries, heirs, successors and
assigns shall have no legal or equitable rights, interest or claims in any
property or assets of the Company. No assets of the Company shall be held under
any trust for the benefit of the Participants, their beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. The Company’s
obligation under this Plan shall be that of an unfunded and unsecured promise to
deliver shares in respect of RSUs in the future, and the rights of Participants
and beneficiaries shall be no greater than those of unsecured general creditors
of the Company. Nothing in this Plan shall be deemed to give any member of the
Board any right to participate in this Plan, except in accordance with the
provisions of this Plan.
b.Non-assignability. Neither a Participant nor any other person shall have the
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the shares in respect of any RSUs, if any, deliverable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
non-assignable and nontransferable. No part of the shares deliverable in respect
of any RSUs shall, prior to actual delivery, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
c.Governing Law. The provisions of this Plan shall be construed and interpreted
according to the laws of the State of Delaware, without regard to the conflicts
of law principles thereof.
d.Validity. In case any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provisions had never been inserted herein.
e.Notice. Any notice or filing required or permitted to be given to the Company
or the Committee under this Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Secretary of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
f.Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns. The term “successors” as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company, and successors of any such corporation
or other business entity.
8

--------------------------------------------------------------------------------



* * *





9

--------------------------------------------------------------------------------

Exhibit A
TEMPUR SEALY INTERNATIONAL, INC.


2020 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


Acknowledgement and Award Agreement
[Insert Board Member]


This Acknowledgement and Award Agreement (the “Agreement”), dated as of [_______
__, 20__], is between Tempur Sealy International, Inc., a corporation organized
under the laws of the State of Delaware (the “Company”), and the individual
identified below, residing at the address there set out (the “Recipient”).
1. Award of Restricted Stock Units. Pursuant and subject to the Company’s
Amended and Restated 2013 Equity Incentive Plan, as the same may be amended from
time to time, (the “2013 EIP”), the Company grants the Recipient an award (the
“Award”) for [Insert total of RSUs] restricted stock units (“RSUs”) of the
common stock, par value $0.01 per share, of the Company (the “Stock”) as
compensation for the Recipient’s service as a member of the board of directors
of the Company (the “Board”). This Award is granted as of [_______ __, 20__]1
(the “Grant Date”).
2. Rights of Restricted Stock Units. The RSUs granted in this Agreement shall be
credited to the Recipient’s account under the Company’s 2020 Non-Employee
Director Compensation Plan (as the same may be amended from time to time, the
“Director Compensation Plan”). All of the Recipient’s rights in or as a
consequence of this grant of RSUs, to the extent the RSUs vest as determined in
accordance with Section 3 below, shall thereafter be determined under the
Director Compensation Plan. As provided in the Director Compensation Plan, the
Recipient shall have no rights to receive shares of Common Stock in or as a
consequence of RSUs which do not vest as determined accordance with Section 3
below, except as provided in Section 4 below.
3. Vesting Period and Rights; Delivery Date; and Filings. The Award will vest in
one installment as follows:

Number of Shares
Percentage of the Award
Vesting Date2[______]100%________ __, 20__

Subject to the provisions of Section 4 below, the vesting is subject to the
Recipient’s continued service on the Board of the Company on the vesting date as
set forth above (the “Vesting Date”).
The Recipient is responsible for any filings required under Section 16 of the
Securities Exchange Act of 1934 and the rules thereunder.
4. Termination of Service. If the Recipient’s membership with the Board of the
Company ends for any reason, the Recipient forfeits all rights and interest in
any unvested RSUs;

1 Insert first day of Board Year with respect to which RSUs are earned.
2 The Vesting Date should occur on the first year anniversary of the grant date.
1

--------------------------------------------------------------------------------



provided, however, if the Recipient dies or the Recipient’s membership with the
Board ends due to the Recipient’s long-term disability (within the meaning of
Section 409A of the Code), all of the RSUs that have not become vested pursuant
to Section 3 as of the date of death or disability shall immediately vest.
5. Acceleration in Certain Cases. Pursuant to Section 9 of the 2013 EIP and
notwithstanding anything herein to the contrary, if a Change of Control occurs
this Agreement shall remain in full force and effect in accordance with its
terms subject to the following. In the event of such Change of Control, any Risk
of Forfeiture (as defined in the 2013 EIP) applicable to the RSUs shall lapse
with respect to 50% of the RSUs still subject to such Risk of Forfeiture
immediately prior to the Change of Control. For the purposes of this Agreement,
“Change of Control” shall have the meaning set forth in the 2013 EIP, provided,
that no event or transaction shall constitute a Change of Control for purposes
of this Agreement unless it also qualifies as a change of control for purposes
of Section 409A of the Code.
6. Incorporation of Plan Terms; Acknowledgements. Except as provided in Section
5, this Award is granted subject to all of the applicable terms and provisions
of the 2013 EIP and the Director Compensation Plan. Without limiting the
generality of the foregoing, the Recipient acknowledges that under the terms of
the 2013 EIP and Director Compensation Plan:
(a) The Company may recover any payment under the Director Compensation Plan if
within two years of the Recipient’s termination of service with the Company he
or she fails comply with certain covenants (including but not limited, competing
with the Company and its Affiliates). By executing this Agreement, the Recipient
consents to a deduction from any amounts the Company or any Affiliate owes the
Recipient from time to time, to the extent of the amounts the Recipient owes the
Company under said Sections 11 and 12 of the Director Compensation Plan
(provided that the set-off right will not be applied against wages, salary or
other amounts payable to the Recipient to the extent that the exercise of such
set-off right would violate any applicable law) and agrees that if the Company
does not recover by means of set-off the full amount the Recipient owes the
Company, calculated as set forth above, the Recipient will pay immediately the
unpaid balance to the Company upon the Company’s demand.
(b) The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer of any shares of Stock due to the Recipient
with respect to vested RSUs which results from the inability of the Company to
obtain, from each regulatory body having jurisdiction, all requisite authority
to issue or transfer shares of Stock of the Company if counsel for the Company
deems such authority necessary for the lawful issuance or transfer of any such
shares. Acceptance of this Award constitutes the Recipient’s agreement that the
shares of Stock subsequently acquired hereunder, if any, will not be sold or
otherwise disposed of by the Recipient in violation of any applicable securities
laws or regulations.
(c) The RSUs are subject to this Agreement and Recipient’s acceptance hereof
shall constitute the Recipient’s agreement to any administrative regulations of
the Compensation Committee of the Company’s Board (the “Committee”). In the
event of any inconsistency between this Agreement and the provisions of the 2013
EIP or Director Compensation Plan, the provisions of such plans shall prevail.
2

--------------------------------------------------------------------------------



(d) All decisions of the Committee upon any questions arising under the 2013 EIP
or Director Compensation Plan or under these terms and conditions are conclusive
and binding.
(e) During the Recipient’s lifetime, no rights under the Director Compensation
Plan related to the Award, the RSUs or any underlying Stock payable in
satisfaction of vested RSUs, shall be transferable except by will or the laws of
descent and distribution.
(f) The Company makes no representation or warranty as to the tax treatment of
this Award, including upon the issuance of the Stock or upon the Recipient’s
sale or other disposition of the Stock. The Recipient should rely on his own tax
advisors for such advice.
(g) All Stock earned and delivered pursuant to this Agreement and the Director
Compensation Plan are intended to be paid in compliance with, or on a basis
exempt from, Section 409A of the Code. This Agreement, and all terms and
conditions used herein, shall be interpreted and construed consistent with that
intent. However, the Company does not warrant all such payments will be exempt
from, or paid in compliance with, Section 409A of the Code. The Recipient bears
the entire risk of any adverse federal, state or local tax consequences and
penalty taxes which may result from payments made on a basis contrary to the
provisions of Section 409A or comparable provisions of any applicable state or
local income tax laws.
7. Miscellaneous. Capitalized terms used but not defined herein shall have the
meaning assigned under the 2013 EIP and the Director Compensation Plan. This
Agreement shall be construed and enforced in accordance with the laws of the
State of Delaware, without regard to the conflict of laws principles thereof and
shall be binding upon and inure to the benefit of any successor or assign of the
Company and any executor, administrator, trustee, guardian, or other legal
representative of the Recipient. This Agreement may be executed in one or more
counterparts all of which together shall constitute one instrument.
In Witness Whereof, the parties have executed this Agreement as of the date
first above written.



TEMPUR SEALY INTERNATIONAL,
INC.By:_______________________________Name:_______________________________RECIPIENT_________________________________________Name:Recipient’s
Address (update if you recently
moved):____________________________________________________________________________________________________________________________________________________________________






3

--------------------------------------------------------------------------------

Exhibit B
Tempur Sealy International, Inc.
2020 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
ELECTION FORM


Director Information
Director Name: ____________________________________________________________
Last First Initial
Director Address: ____________________________________________________________
Street
____________________________________________________________
City State Zip
Director SSN: ___________________________________
Background and Purpose
The Board of Directors (the “Board”) upon recommendation of the Compensation
Committee of Tempur Sealy International, Inc. (the “Company”), has approved
payment of part of the compensation for the service of non-employee directors of
the Board in the form of restricted stock units (“RSUs”). RSUs are subject to
the terms of the Company’s 2020 Non-Employee Director Compensation Plan (as the
same may be amended from time to time, the “Director Compensation Plan”) and the
Company’s Amended and Restated 2013 Equity Incentive Plan, as amended from time
to time (the “2013 EIP”). RSUs vest in accordance with the terms of an Award
Agreement issued under the 2013 EIP and under and subject to the terms of the
Director Compensation Plan and are payable upon vesting - unless the director
elects a later date of payment under the Director Compensation Plan. The purpose
of this Election Form is to notify the Company of the foregoing election, as
follows:
•A “Deferral Election,” enabling a non-employee director to elect to defer
payment of any RSUs to the date of his or her Separation from Service (as
defined in the Director Compensation Plan)
Capitalized terms used but not defined herein shall have the meaning assigned
such terms under the 2013 EIP and Director Compensation Plan.
______________________________________________________________________________
DEFERRAL ELECTION OF RSUs
[ ] By checking the box, I hereby elect to defer any payment in respect of RSUs
granted to me during the [20XX-20XX] Board Year, until my Separation from
Service.


1

--------------------------------------------------------------------------------



I understand that if I do not make the deferral election set forth above,
payment of the RSUs will be made when the RSUs vest. I further understand these
RSUs will vest as determined under the applicable Award Agreement and my receipt
of vested RSUs is subject to my continued service on the Board during the Board
Year and the other terms and conditions of the Director Compensation Plan. I
understand if my service on the Board ends during the 20XX-20XX Board Year, I
will forfeit any unvested RSUs, except as provided in the applicable Award
Agreement.
Acknowledgement and Authorization
I understand that any elections on this Form will apply only to compensation
payable for services as a non-employee director to be rendered in the [insert
specific Board Year] Board Year. I further understand that all elections on this
Form will become irrevocable on the December 31 preceding that Board Year. I
hereby certify that the above participant information is true, accurate and
complete.
Director ______________________________ Date___________________________


Accepted:



TEMPUR SEALY INTERNATIONAL,
INC.By:_______________________________Name:_______________________________



Date: ____________________________________





2

--------------------------------------------------------------------------------

Appendix A
Competitive Enterprises of the Company and its Affiliates



AceAH BeardAupingAshley SleepBedshedBetter BedBohusBotafogoBoydBrunoCarpe
DiemCarpenterCarolina MattressCasperCauval GroupChaide & ChaideClassic Sleep
ProductsCoinColunexCopelComforpedic
Comfort GroupComfort SolutionsCOFEL groupCorrectDe RucciDiamonaDoremo
OctaspringDorelanDreamsDrommelandDunlopilloDuxianaEastborneEight SleepEl Corte
InglesEminflexEmmaEnglanderEveFalafellaFlex Group of CompaniesFoamexForty
WinksFurniture VillageFrance BedFuture FoamHarrisonsHarvey Norman Group

1

--------------------------------------------------------------------------------




HastensHelix SleepHilding Anders GroupHyundai Retail GroupHypnosIBCJysk
GroupKayMedKing KoilKingsdownKoalaLady AmericanaLand and SkyLeesa SleepLeggett &
PlattLo MonacoLotte Retail GroupLunaLutz GroupMagniflexMetzlerMlilyMyersNature’s
Sleep (GhostBed)NectarOptimoOrtobomPer DormirePurple, Inc.NaturaNatures RestPark
PlacePermaflexPikolin GroupRecticel
GroupRelyonRestonicReverieRosenRoweSaatvaSapsa BeddingSelect ComfortSherwood
BeddingSilentnightSimbaSerta Simmons Bedding/Beautyrest and any direct or
indirect parent companySinomaxSleep InnovationsSleepmaker

2

--------------------------------------------------------------------------------




Sleep NumberSpring AirSteinhoffSterlingStobelSwiss ComfortSwiss
SenseTediberTherapedicTuft and NeedleWhisper



RETAILERS



AmazonAshleyMattress Firm/SteinhoffSleepy’sWayfair





3